Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of claims
Applicant amended claims 5 and 11 on 12/27/2018.
Claims 1-12 are pending and examined in the office action. 

	Information Disclosure Statement
The Information Disclosure Statements filed on 12/27/2018 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.  
	 
Priority
Instant application 16313864, filed 12/27/2018 is a national stage entry of PCT/US2017/039685, International Filing Date: 06/28/2017. 
PCT/US2017/039685 Claims Priority from Provisional Application 62356185, filed 06/29/2016, which is granted.  

Claim Rejections
Claims 2, 4, 11 are objected for informalities: 
While the plants of claims 2, 4 and 11 are understood to be TLA plants, claim 3 depends on claim 2 reciting “TLA plants”, not “plants”. 


Claim 8 is objected for informalities: 
The “where in” should be ---wherein---. 

See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
In Claim 12, the method comprising cultivating a TLA variant of a crop or wild type plant under conditions in which the planting density of the TLA plants is greater by at least 25%, at least 50%, at least 100%, at least 200%, or at least 300% over that employed for the corresponding wild type plant.
1. It is unclear if “the TLA plant” is the same as or different form the earlier “TLA variant”.   
The specification defines “TLA plant”: “TLA” plant has a genetic modification that results in a smaller antenna size of the photosystems compared to a wild-type counterpart plant of the same strain that does not have the genetic modification ([0015]).

Thus, 1. It is unclear if “the TLA plant” is the same as or different form the earlier “TLA variant”.  Also, the antecedent base is lacking or unclear.  

2. The claim recites cultivating a “TLA variant of a crop or wild type plant.” 
“TLA variant of a crop or wild type plant” can mean 
2a. “TLA variant of a crop (crop can be wide type or mutant/transgenic)” or TLA variant of wild type plant”; and
2b. “TLA variant of a crop (crop can be wide type or mutant/transgenic)” or “wild type plant (not TLV variant)”.   
It is unclear whether applicant means 2a or 2b. 
Thus, the metes and bounds of the claim is unclear. 
Appropriate corrections and clarifications are required. 
In view of above specification, “TLA” plant has any type of genetic modification, thus includes TLA variant. 
For compact prosecution and definiteness, claim 12 is interpreted as --- a method of enhancing biomass productivity on a per cultivated surface area, the method comprising cultivating a TLA plant, or a wild type plant, under conditions in which the planting density of the TLA plants is greater by at least 25%, at least 50%, at least 100%, at least 200%, or at least 300% over that employed for the corresponding wild type plant ---.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Shen et al (US 20170298376, effectively filed 04/13/2016, granted to US patent 10457953).  
Claim 12 is drawn to a method comprising cultivating a TLA plant, or a wild type plant, under conditions in which the planting density of the TLA plants is greater by at least 25%, at least 50%, at least 100%, at least 200%, or at least 300% over that employed for the corresponding wild type plant
The intended purpose is enhancing biomass productivity on a per cultivated surface area. 
According to instant specification ([0028]), wild type tobacco and grape vine plants, results in a field with a plant density of about 4 to 4.5 plants per m2.  

Shen et al teach making RNAi silenced TLA plant having reduced antenna size (reading on “TLA plant” by instant specification) (Examples 3-7, [0093]-[0016]).  
Shen et al teach cultivating such TLA plant in high density culture, layout of 25 plants in a 5×5 configuration, and the distance between individual plants set at 9 inches ([0118]).   
9 inches = 22.86 cm.  22.86 x 4 = 91.44 cm (0.91 m).  Thus, in 1 m2 area, there are at least 16 plants cultivated by Shen et al.  16 is 4 x 4, or 300% greater than 4.  
Not required but nevertheless, Shen et al also cultivate wild type tobacco plant for comparison (Examples 3-7, [0093]-[0019]). 
Thus Shen et al teach cultivating TLA plant or wild type plant in which the planting density of the TLA plants is greater by at least 25%, at least 50%, at least 100%, at least 200%, or at least 300% over that employed for the corresponding wild type plant. 
.  

Claims 1-8, 10-11 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Shen et al (US 20170298376, effectively filed 04/13/2016, granted to US patent 10457953).  
Claim 1 is drawn to a method comprising cultivating a plurality of Truncated Light-harvesting Antenna (TLA) plants comprising individual TLA plants, 
wherein each of the TLA plants comprised by the plurality has a photosystem chlorophyll antenna size that is about 75% or less than the photosystem chlorophyll antenna size of a wild-type counterpart plant, 
wherein the TLA plants are planted: at a density such that plant density of the TLA plants in a monoculture is increased by at least 20%, at least 50%, at least 100%, at least 200%, or at least 300% over the density employed for the counterpart wild type plants.  
Claim 2 limits the TLA plants to tobacco or grape vine plants.  
Claim 3 limits claim 2, wherein the TLA plants are planted in a configuration where plant density is at least 4 plants per m2, at least 8 plants per m2, at least 12 plants/m2, or at least 16 plants/m2.  
Claim 4 limits claim 2, wherein the plants are in a configuration in which: the plants are separated from one another by about 18 inches or less; the plants are separated from one another by about 15 inches or less; the plants are separated from one another by about 12 inches or less; or the plants are separated from one another by about 9 inches or less.   
Claim 7 limits claim 1, wherein the TLA plants are a species of dicots with broad leaves.  
Claim 8 limits claim 1, where in the TLA plants are tobacco, soybean, bean, potato, tomato, sorghum, sugar beet, cotton, canola, alfalfa, or grape vine plants.  
Claim 11 limits claim 1, wherein the plants are cultivated under bright sunlight.  

Claim 6 limits claim 5, wherein the chlorophyll a to chlorophyll b ratio of the leaves in the TLA plants is 4+1, 6+1, 8+1, 12+1, or 20+1, or greater; or where the TLA plants lacks chlorophyll b.  
The specification defines “TLA plant”: “TLA” plant has a genetic modification that results in a smaller antenna size of the photosystems compared to a wild-type counterpart plant of the same strain that does not have the genetic modification ([0015]).

By dictionary, monoculture means cultivation of a single crop.  
Shen et al teach making mutant tobacco TLA plant (cultivation of a single crop), and making RNAi silenced TLA plant having reduced antenna size (reading on “TLA plant” by instant specification) (Examples 3-7, [0093]-[0016]).  
Shen et al teach that the TLA plant knocked down by RNAi (PSI and PSII lines) has decreased antenna size (example 5, [0013], tables 6-7).  
The wild type antenna size is 215 (both table 6 and table 7), the TLA plant (PSII) antenna size is as low as 125 (table 6) and 148 (table 7).  125/215=58%; 148/215 = 68%.  
58% is less than 75% (claims 1 and 5 requirement), and is at least 20% (claim 5 requirement).  
Thus, Shen et al teach claims 1 and 5. 
Shen et al teach cultivating such TLA plant in high density culture, layout of 25 plants in a 5×5 configuration, and the distance between individual plants set at 9 inches ([0118]).   
9 inches = 22.86 cm.  22.86 x 4 = 91.44 cm (0.91 m).  Thus, in 1 m2 area, there are at least 16 plants cultivated by Shen et al.  16 is 4 x 4, or 300% greater than 4 in 1 m2 area (wild-type culture).  

Tobacco is a dicot with broad leaves. Thus Shen et al also teaches claims 2, 7-8.
16 plants in 1 m2 area also teaches claim 3. 
9 inches separation also teaches claim 4. 
Not required but nevertheless, Shen et al also cultivate wild type tobacco plant for comparison (Examples 3-7, [0093]-[0019]). 
Shen et al teach the TLA plant having increased chlorophyll a/chlorophyll b ratio, the ratio is up to 95% and it is statistically significant ([0066]).  95% is 19:1.  
Shen et al demonstrated success—such chlorophyll a/chlorophyll b ratio reached as high as 9.1 ([0110], table 4).  
Thus Shen et al teach claim 6
Shen et al teach the culture is under sunlight ([0026]), teaching claim 11. 
Therefore, Shen et al teach all of the claim limitations.  

	
AIA -Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al as applied to claim 1 above, and further in view of Milis et al (US 20140295448, published 6/23/2014, filed 10/24/2012). 
Claim 1 has been analyzed above.  
Claim 9 limits claim 1, wherein the TLA plants are monocots with blade-like leaves.  
Claim 10 limits claim 1, wherein the TLA plants are corn, wheat, barley, miscanthus, switchgrass, or Napier grass.  
As analyzed above, Shen et al not only teach the method structure and steps of claim 1, but also demonstrated the advantage of increasing biomass accumulation in dicot plant. 

Shen et al do not teach apply the method to monocot plant like maize et al.  
Milis et al teach a method of making TLA plants and algae (decreased TLA) for biomass production (abstract; examples 2-3, [0092]-[0095]).
Milis et al also teach high density culture of the TLA plants ([0011], [0126], claim 15). 
Milis et al teach applying the method to tobacco, maize and barley ([0090]). 
While tobacco is dicot taught by Shen et al as analyzed above, maize and barley are monocot. 

Milis et al further teach TLA sequence from maize (a monocot) ([0054]). 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, one ordinary skill in the art would have realized that TLA has the same function in algae, monocot and dicot as taught by Shen et al and Milis et al, and inhibiting TLA in plants lead to increased biomass also as taught and demonstrated by Shen et al and Milis et al, and been motivated to apply the exact method of making TLA plant and culturing the TLA plant at high density as taught by Shen et al and Milis et al to monocot and maize plants, to achieve the same success as Shen et al did.
The expectation would have been high because monocot (maize) TLA sequence had been taught and available, to silence or mutate the sequence was routine in the art as taught by Shen et al and Milis et al.  TLA plants had increased biomass as demonstrated by Shen et al.  Since TLA structure is similar and function is the same in monocot and dicot, the method of Shen et al would have been expected to have the same success in monocot.  
Therefore the claims would have been obvious to one ordinary skill in the art.

Remarks
The following reference is relevant to instant application, thus is filed but not cited by examiner: 
Polle et al (tla1, a DNA insertional transformant of the green alga Chlamydomonas reinhardtii with a truncated light-harvesting chlorophyll antenna size. Planta 217: 49–59, 2003). 


Conclusion
No claim is allowed. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/Ashley K Buran/Primary Examiner, Art Unit 1662